UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6400



ODELL J. HARRIS,

                                            Plaintiff - Appellant,

          versus

NORTH CAROLINA DEPARTMENT OF CORRECTIONS; LYNN
PHILLIPS; FRANKLIN FREEMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-168-5-BR)


Submitted:   June 20, 1996                  Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Odell J. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

as frivolous his 42 U.S.C. § 1983 (1988) complaint. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Harris v. North Carolina Dep't of Corrections, No.
CA-96-168-5-BR (E.D.N.C. Mar. 7, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2